DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC §103

2.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jakkahalli et al (Pub. No.: US 2007/0081477 A1; hereinafter Jakkahalli) in view of Chickering et al (Patent No.: US 8,966,075 B1; hereinafter Chickering) and further in view of Gurevich (Pub. No.: US 2005/0174962 A1; hereinafter Gurevich)
               Consider claims 1 and 13, Jakkahalli clearly shows and discloses a method comprising: receiving, at a wireless device, an authentication request from a client device (fig. 1, label 50a and 60a, and fig. 4, label 3 for “Authentication Request”); performing, at the wireless device, an authentication of the client device based on the authentication request (fig. 4, label 4 for “Authentication Response”); transmitting, from the wireless device to the client device, a response to the authentication request (fig. 4, label 4 for “Authentication Response”); receiving, at the wireless device, an association request from the client device; transmitting, from the wireless device to the client device, a response to the association request (fig. 4, label 6 for “Association Response”); when authentication and association have been successfully Jakkahalli teaches wireless LAN and teaches virtual network, using interface is mandatory resources needed by a virtual network to be able to communicate) however, Jakkahalli does not specifically disclose determining, at the wireless device, whether a virtual wireless interface has been instantiated for the virtual network; when it is determined that the virtual wireless interface has been instantiated for the virtual network: binding the client device to the virtual wireless interface; and permitting the client device to communicate data via the virtual wireless interface; when it is determined that the virtual wireless interface has not been instantiated for the virtual network: instantiating a new virtual wireless interface; and binding the new virtual wireless interface to the client device.
                In the same field of endeavor, Chickering clearly specifically disclose determining, at the wireless device, whether a virtual wireless interface has been instantiated for the virtual network; when it is determined that the virtual wireless interface has been instantiated for the virtual network: binding the client device to the virtual wireless interface; and permitting the client device to communicate data via the virtual wireless interface (paragraphs: col. 2, lines 42-68, and col.3, lines1-25 and fig. 4, labels 60-74).
                Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Chickering into teaching of Jakkahalli for the purpose of using virtual wireless interface to let a user able to send data to the network.

However, Jakkahalli and Chickering do not teach when it is determined that the virtual wireless interface has not been instantiated for the virtual network: instantiating a new virtual wireless interface; and binding the new virtual wireless interface to the client device.
In the same field of endeavor, Gurevich clearly specifically disclose when it is determined that the virtual wireless interface has not been instantiated for the virtual network: 
            Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Gurevich into teaching of Jakkahalli and Chickering for the purpose of instantiating at least one virtual wireless interface for communication.
               
               Consider claims 2, and 14, Jakkahalli, Chickering, and Gurevich clearly show the method and the wireless device, wherein the wireless device is an access point (Jakkahalli: paragraph 0022).
               Consider claims 3, and 15, Jakkahalli, Chickering, and Gurevich clearly show the method and the wireless device, wherein the authentication includes an extensible authentication protocol sequence (Jakkahalli: paragraph 0025).                      
                Consider claims 4, and 16, Jakkahalli, Chickering, and Gurevich clearly show the method and the wireless device, wherein the virtual network includes a virtual local area network (Jakkahalli: paragraph 0022).      
                  Consider claims 5, and 17, Jakkahalli, Chickering, and Gurevich clearly show the method and the wireless device, wherein the virtual wireless interface includes a virtual access point radio interface (Jakkahalli: paragraph 0022).      
               Consider claims 6, and 18, Jakkahalli, Chickering, and Gurevich clearly show the method and the wireless device, further comprising: leaving the authentication incomplete by the wireless device not responding to client messages relating to the authentication; receiving, at the wireless device, a broadcast probe message transmitted by the client device, wherein the client device transmits the broadcast probe message in response to receiving no response from the wireless device to client messages relating to the authentication; and sending a response, 
             
Consider claims 7 and 19, Jakkahalli, Chickering, and Gurevich clearly show the method and the wireless device, wherein the identifier is a basic service set identifier (BSSID) associated with the virtual network (Jakkahalli: paragraph 0020). 
Consider claim 20, Bellet and Zhu clearly show the wireless device, wherein the operations further include repeating a) - h) using the BSSID associated with the virtual network (Jakkahalli: paragraph 0020).  
 

Conclusion                        
            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/AMAL S ZENATI/Primary Examiner, Art Unit 2656